EXHIBIT Central Jersey Bancorp Reports Record Net Income for 2008 of $2.9 million LONG BRANCH, NEW JERSEY, January 30, 2009 (NASDAQ Global Market: CJBK): Central Jersey Bancorp, the parent company of Central Jersey Bank, N.A., reported record net income of $2.9 million for the year ended December 31, 2008, an increase of $2.1 millionover the reported net income total of $844,000 for 2007.Basic and diluted earnings per share for the year ended December 31, 2008 were $0.32 and $0.31, respectively, as compared to basic and diluted earnings per share of $0.09 for 2007.The significant increase in net income is primarily attributable to a number of key factors including; (i) net interest margin expansion, which is the result of the 2007 balance sheet restructuring initiative, lower funding costs and incremental growth in interest-earning assets; (ii) the realization of gains from the sale of available-for-sale investment securities and SBA loans; and (iii) cost savings initiatives implemented in the latter part of 2007. For the three months ended December 31, 2008, Central Jersey Bancorp reported net income of $593,000, as compared to net income of $740,000 for the same period in 2007.The decrease in net income is the result of a $920,000 (pre-tax) provision for loan losses recorded during the three months ended December 31, 2008, as compared to no provision for the same period in 2007.The significant increase in the provision for loan losses is due to required incremental reserves resulting from the credit deterioration of certain commercial loans and, to a lesser extent, loan growth that occurred during the period.Basic and diluted earnings per share for the three months ended December 31, 2008 were $0.07 and $0.06, respectively,as compared to basic and diluted earnings per share of $0.08 for the same period in 2007.Per share earnings and book value amounts have been adjusted in all periods to reflect the 5% stock dividends paid on July 1, 2008 and July 2, James S.
